Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
When this case was here before, (13 Cal. 531) we intimated that if this association, in the acts complained of, retraced their steps on being advised of their duties, and admitted a member and removed the unauthorized restrictions upon the exercise of his rights as a member of the society, the Judge below would be authorized to refuse a dissolution and account. This course seems to have been pursued, and we think the decree of dismissal was right.
Judgment affirmed.